*82ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ANDREW DRUCK of EDEN PRAIRIE, MINNESOTA, who was admitted to the bar of this State in 1974, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated April 29, 1998, and who remains suspended at this time, be disbarred on the basis of respondent’s plea of guilty to aiding and abetting wire fraud, in violation of 18 U.S.C.A. §§ 1343 and 2, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on an attorney’s honesty, trustworthiness or fitness);
And ANDREW DRUCK having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ANDREW DRUCK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANDREW DRUCK, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ANDREW DRUCK be and hereby is permanently restrained and enjoined from practicing law; and it is further
*83ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.